[EDITORS' NOTE:  THIS PAGE CONTAINS HEADNOTES. HEADNOTES ARE NOT AN OFFICIAL PRODUCT OF THE COURT, THEREFORE THEY ARE NOT DISPLAYED.] *Page 510 
The testator died on the 26th of September, 1897, leaving him surviving his widow, Walburga Haug, two *Page 512 
sons, Christian Charles Haug, who had been married about nineteen years and had no issue, although his wife was still living; Frederick Ludwig Haug, who was married, whose wife was still living and had four children; also the defendant John Walther Hildenbrand, who is a grandson, then aged fifteen years and the only son of testator's deceased daughter, Louisa.
The real property of the testator is valued at about $114,000, subject to a mortgage of $12,000. The net amount of his personal property, after the payment of debts, is about $77,000.
The testator executed the will bearing date the 13th day of June, 1893, containing eleven clauses.
Upon this appeal no question is presented as to the construction of the first five clauses. The sixth clause, reading as follows: "It is my will and pleasure and I hereby direct that none of my real estate shall be sold until after the death of my said wife and my two sons," is confessedly invalid. The seventh, eighth and ninth clauses, which dispose of testator's residuary property, present the questions upon which this appeal is based.
The Special Term held that the ultimate gifts of the residuary property were contingent, or at least not absolutely vested in persons in being; and, that while the devises of the real property were valid, the gifts of the residuary personalty were void because the absolute ownership was suspended for three lives in being.
The Appellate Division unanimously decided that the seventh, eighth and ninth clauses read together dispose of all his residuary property, both real and personal; that by the ninth clause the ultimate remainders therein are vested absolutely in the testator's grandchildren who were living at the time of his death; and that by the seventh and eighth clauses life estates in the personal and real property were given to the testator's widow and two sons, in such a manner that not more than two successive life estates were to exist in any part of the property; that no trust is created in such residuary *Page 513 
property, but that the widow has a life estate in one-third of it until her death or remarriage; that each son has a life estate in one-third of it and in one-half of the widow's third if she die before him, and that after the death of each son the portion held by him is to vest absolutely in said remaindermen, the grandchildren of the testator who were living at the time of his death. Also, that if the widow outlives either son, then upon her death or remarriage the portion held by her, which would otherwise have gone to him for life, is to go absolutely to said remaindermen.
The appellants contend (1) that the remainders created by the ninth clause of the will are contingent, or at least not absolutely vested; (2) that the testator died intestate as to his residuary personal property; (3) that from the seventh and eighth clauses and the general tenor of the will a trust is to be implied by which the absolute power of alienation of the residuary property is illegally suspended.
In construing this will, it may be said at the outset that it discloses upon its face great confusion of ideas, and that it is not expressed in that clear and unmistakable language that should characterize such an instrument. We are of opinion, however, that by invoking two well-known canons of construction it may be held to contain a consistent testamentary scheme that does not contravene the statute against perpetuities. The first of these rules is the very familiar one that the intention of the testator must govern if it can be discovered; and the other is, that all portions of a will in pari materia must be read together.
It is always the effort of the court to sustain, if possible, the will of a testator and to give force and effect to the scheme that he has devised for the benefit of those depending upon him. A court is never swift to detect inaccuracies of expression, but rather inclined to read into the instrument such words as may give reasonable effect to its provisions.
A careful study of this instrument reveals, as it seems to us, this testamentary scheme: In the first five clauses of the will the testator provides for the payment of debts and specific *Page 514 
legacies. The sixth clause is admitted to be void and not necessary to be retained in order to sustain the will. The ninth clause reads as follows: "Immediately after the death of my said wife and the death of my said two sons, Frederick Ludwig Haug and Christian Charles Haug, I give, devise and bequeath all of my said estate, real and personal, to all of my grandchildren, to be divided among them equally, share and share alike, per capita,
not per stirpes."
The appellants do not claim that this will upon its face, in express language, creates a trust, but they insist that a trust must be implied.
We are of opinion that the ninth clause vested absolutely in the testator's grandchildren who were living at the time of his decease, valid, future, vested estates, and that no trust exists.
We also hold that the seventh and eighth clauses of the will deal with personal property as well as real estate, creating valid life estates in the widow and the two sons. The seventh and eighth clauses read as follows: "Seventh. I give and bequeath the equal one-third part of all the income, rents, issues and profits of all the rest, residue and remainder of my lands and real estate of what nature and kind soever and whatever the same may be at the time of my death to my wife Walburga Haug for and during the term of her natural life or so long as she shall remain my widow and not marry again, in lieu of dower, the remaining equal two-thirds of the income, rents, issues and profits of my said lands and real estate, I give and bequeath to my two sons (naming them) to be divided among them equally, share and share alike. Eighth. Immediately upon the death of my said wife or her remarriage, whichever event shall first happen, I give and bequeath all the income, rents, issues and profits of my said lands and real estate to my two sons (naming them) to be divided among them equally, share and share alike." The two clauses quoted contain the imperfect wording of the will and the confusion of ideas to which we have adverted.
In addition to the rules of construction referred to, we are *Page 515 
to bear in mind that the law favors the vesting of estates and testacy rather than intestacy. It is possible by following the literal language and ignoring the plain intention of the testator to construe the seventh and eighth clauses as dealing exclusively with the real estate, as did the Special Term, and thus reach the conclusion that the personal property is not included in the creation of the life estates. It leads, however, to no violence of construction to hold that the personal and real estate are dealt with in both clauses. The language employed is such as is usually adopted by a testator in dealing with both kinds of property. The words "bequeath" and "of what nature and kind soever and whatever the same may be," are particularly applicable to personalty. We also find in the ninth clause the words "I give, devise and bequeath all my said estate, real andpersonal." This clearly refers to the preceding clauses.
The fifth clause of the will, which is not in dispute, places two thousand dollars in trust for John Walther Hildenbrand, to be deposited in some savings bank or banks of good standing in the city of New York, the interest to be applied to his support and maintenance, or such portion of it as is necessary, during his minority, and on attaining the age of twenty-four years accrued interest and one-half of the principal to be paid over to him, and the balance with accumulations of interest to be paid to him when he attains the age of thirty-two provided he is a man of steady and sober habits. If he does not meet this requirement the principal sum is to be held for his benefit during life, and at his death to be divided between the two other sons equally, their heirs and assigns.
This shows very clearly that the testator meant to deal with his personal property in the seventh and eighth clauses of his will, as otherwise this grandson was immediately entitled when the will took effect to two-ninths of the income of the residuary personal property until the death of the widow and the two sons.
Coming again to the ninth clause, we have the language "Immediately after the death of my wife and the death of my *Page 516 
two sons (naming them) I give, devise and bequeath all my said estate, real and personal, to my grandchildren, to be divided among them equally, share and share alike, per capita, not perstirpes." Similar language to this has been frequently construed, holding that the residuary estate vested immediately upon the death of the testator.
In Corse v. Chapman (153 N.Y., page 466) this language is employed: "It is a well-settled principle of construction that the law favors the vesting of estates, and that the words `from and after,' or like expressions as relating to the termination of the life estate, do not postpone the vesting of the estates in remainder until the death of the life tenant, but rather refer to the period when the remaindermen would become entitled to the estates in possession."
In the case last cited the language that was held not to imply a future vesting of the estate was much stronger than in the case at bar. It reads: "On the death of any child then the said trust as to his or her said one-eighth share shall cease, and I then devise the said share to my grandchild or grandchildren who may be the lawful issue of my said child so dying, and to his, her or their heirs and assigns forever." It was held that "The word `then' is not an adverb relating to time, but means `in that event,' and the present vesting of the estates in remainder is clearly contemplated by the scheme of the will."
It was also held in the case cited that while an absolute estate in remainder vested at the time of testator's death it might open and let in any grandchild or grandchildren born after that event as is provided in the will. As to the vesting of remainders at the time of testator's death see generallyCampbell v. Stokes (142 N.Y. 23); Allen v. Allen
(149 N.Y. 280); Matter of Brown (154 N.Y. 313); Hersee v.Simpson (154 N.Y. 497); Wilber v. Wilber (165 N.Y. 451).
Under the Revised Statutes we have estates in possession and in expectancy. 1 R.S. 723 (Banks 9th ed. vol. 2, p. 1789, § 7) provides: "Estates, as respects the time of their *Page 517 
enjoyment, are divided into estates in possession and estates in expectancy." Section eight reads: "An estate in possession, is where the owner has an immediate right to the possession of the land. An estate in expectancy, is where the right to the possession is postponed to a future period." Section nine reads: "Estates in expectancy are divided into (1) Estates commencing at a future day, denominated future estates: and, (2) reversions." Section ten defines a future estate as follows: "A future estate, is an estate limited to commence in possession at a future day, either without the intervention of a precedent estate, or on the determination, by lapse of time or otherwise, of a precedent estate, created at the same time." Section thirteen defines vested and contingent future estates as follows: "Future estates are either vested or contingent. They are vested, when there is a person in being, who would have an immediate right to the possession of the lands, upon the ceasing of the intermediate or precedent estate. They are contingent, whilst the person to whom, or the event upon which they are limited to take effect, remains uncertain." It is thus clear that under the ninth clause of the will we have valid, future, vested estates.
We agree with the learned Appellate Division that there is here no unlawful suspension of the power of alienation. The grandchildren who became vested with the estate at the death of the testator can convey an absolute estate in possession, as they are entitled to such an interest upon the ceasing of the respective intermediate life estates in the widow and the two sons. The estate of the grandchildren is in no sense contingent under the clear definition of the statute as to vested estates.
We also agree with the court below that the will created two life estates; one was in the widow during her life or until her remarriage, and the other was in the two sons, but under conditions as to the latter trust that the death of either of the sons freed his interest from the life estate and permitted it to vest in the granchildren and not in the surviving brother.
We are also of opinion that the tenth clause of the will creates *Page 518 
a mere power, and that its provisions as to repairs to buildings, etc., can be carried out thereunder, and that no trust is necessary. The will as thus read discloses a very simple testamentary scheme; after the payment of the specific legacies the testator vests his entire estate, real and personal, in the grandchildren, subject to these two life estates. This construction sustains the will and disposes of all the property, real and personal.
The judgment of the Appellate Division should be modified so as to admit any grandchild born after the death of the testator to the benefits of the residuary or ninth clause of the will as to the principal and accumulations held in the existing life estates at the time said grandchild is so admitted, and as to no other portion of the property under said clause. As so modified, the judgment of the Appellate Division is affirmed, without costs to any of the parties except to the attorney for the guardian adlitem, who is entitled to the costs in this court payable out of the estate.